Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159215
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 159215
                                                                    COA: 339020
                                                                    Monroe CC: 16-243183-FH
  SHANE JEREMY HAWKINS,
           Defendant-Appellant.

  _________________________________________/

         By order of July 29, 2019, the prosecuting attorney was directed to answer Issue II
  of the application for leave to appeal the January 17, 2019 judgment of the Court of
  Appeals. On order of the Court, the answer having been received, the application is again
  considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE that part of the Court of Appeals judgment addressing whether the defendant
  established that Detective Boczar’s testimony was sufficiently prejudicial to warrant
  reversal, and we REMAND this case to the Court of Appeals to address the question
  whether the defendant has established that there is a reasonable probability that, but for
  defense counsel’s failure to object to Detective Boczar’s testimony, the outcome of this
  trial would have been different. Strickland v Washington, 466 US 668, 694 (1984).
  While the Court of Appeals quoted the “reasonable probability” standard for determining
  prejudice in ineffective assistance of counsel cases, the panel did not clearly apply this
  standard. Instead, the panel concluded that Detective Boczar’s testimony “did not rise to
  the level of overwhelming the proper evidence.” Slip Op, p 8. In all other respects, leave
  to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2019
           s1218
                                                                               Clerk